United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20241
                          Summary Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

JEDREK WAYNE UNDERWOOD,

                               Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CR-8-2
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jedrek W. Underwood was convicted by a jury of possession

with the intent to distribute cocaine base and conspiracy to

possess with the intent to distribute cocaine base.     The district

court sentenced Underwood to 240 months in prison to be followed

by 10 years of supervised release on each count, with the terms

to run concurrently.

     Underwood argues that the district court erred in denying

his motion to suppress a statement that he asserts he did not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20241
                                  -2-

make to a Drug Enforcement Administration (DEA) agent.    Viewing

the matter in the light most favorable to the Government,

Underwood has not shown that the district court erred in denying

the motion to suppress.   See United States v. Mendoza-Gonzalez,

318 F.3d 663, 666 (5th Cir.), cert. denied, 538 U.S. 1049 (2003).

     For the first time on appeal, Underwood argues that the

district court also erred in admitting his alleged statement

because the statement was not recorded and was tantamount to a

denial of the assistance of counsel.    Review is for plain error.

See FED. R. CRIM. P. 52(b); United States v. Olano, 507 U.S. 725,

732 (1993); United States v. Johnston, 127 F.3d 380, 392 (5th

Cir. 1997).   Underwood concedes that this would be a new

requirement and by doing so he cannot demonstrate clear or

obvious error.

     Underwood argues that the district court erred in denying

his challenge to the jury venire, made pursuant to Batson v.

Kentucky, 476 U.S. 79 (1986).    The district court ordered the

Government to provide race-neutral justifications for the

strikes.   See United States v. Williams, 264 F.3d 561, 571 (5th

Cir. 2001).   On appeal, Underwood has not suggested why the

district court’s decision to accept those race-neutral reasons is

not entitled to deference.    See United States v. De La Rosa, 911
F.2d 985, 991 (5th Cir. 1990).

     For the first time on appeal, Underwood argues that the

Assistant U.S. Attorney (AUSA) engaged in misconduct during
                            No. 04-20241
                                 -3-

trial.    Underwood asserts that the AUSA vouched for the

credibility of DEA Special Agent Moore in opening and closing

argument by stating that Moore had done a good job.    Underwood

also asserts that the AUSA questioned him on cross-examination in

a manner that would induce him to call Government witnesses

liars.    As Underwood made no objection to any of these actions at

trial, review is for plain error.    Johnston, 127 F.3d at 392.

Given the overwhelming evidence of his guilt and the limited

nature of any prejudice arising from the AUSA actions, Underwood

has not demonstrated plain error affecting his substantial

rights.    See United States v. Ramirez-Velasquez, 322 F.3d 868,

875 (5th Cir.), cert. denied, 540 U.S. 840 (2003); United States

v. Williams, 343 F.3d 423, 437 (5th Cir.), cert. denied, 124 S.

Ct. 966 (2003).

     Underwood makes the summary and conclusional argument that

the evidence is insufficient to support his convictions.    Having

reviewed the evidence presented at trial in the light most

favorable to the verdict, the court finds that a rational trier

of fact could have found that the evidence established the

essential elements of Underwood’s offenses beyond a reasonable

doubt.    See United States v. Delgado, 256 F.3d 264, 274 (5th Cir.

2001); United States v. Puig-Infante, 19 F.3d 929, 936 (5th Cir.

1994).

     AFFIRMED.